DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) and Species B in the reply filed on 07/26/2022 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 was considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informality:
Claim 3, line 1: “in planar surface” should be --as a planar surface--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Control system” in claim 1 because it uses a generic placeholder (i.e., “system”) that is coupled with functional language (i.e., “to cause the infrared thermal camera to capture a sequence of images of the thin-medium during the exhale of the patient”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
“Control system” is being interpreted to correspond to a combination of a clock, CPU, memory such as read only memory (ROM) and random access memory (RAM) and co-processor, as recited in ¶ [00102] of the specification, and equivalents thereof.
“Processing unit” in claim 1 because it uses a generic placeholder (i.e., “unit”) that is coupled with functional language (i.e., “to receive the sequence of images…”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
“Processing unit” is being interpreted to correspond to microprocessors, ASICs PLDs embeded components, combination of such devices and the like, computers, CPU, as described in ¶¶ [00100]-[00101] of the specification, and equivalents thereof. 
“First attachment interface” in claim 11 because it uses a generic placeholder (i.e., “interface”) that is coupled with functional language (i.e., “to secure the thin-medium”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The specification does not clearly recite corresponding structure for performing the claimed function. See the corresponding rejections under 35 U.S.C. § 112(b).
“Second attachment interface” in claim 11 because it uses a generic placeholder (i.e., “interface”) that is coupled with functional language (i.e., “to secure the infrared thermal camera”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The specification does not clearly recite corresponding structure for performing the claimed function. See the corresponding rejections under 35 U.S.C. § 112(b).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a thin-medium” in line 4. The term “thin” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something stops/begins being considered thin/thick, so it is unclear what is being included or excluded from the scope of the limitation. Claim 12 recites a similarly unclear limitation, so claim 12 is rejected on similar grounds
	Claims 3-10 are rejected by virtue of their dependence from claim 1. Claims 13-15 are rejected by virtue of their dependence from claim 12.  The Examiner notes that claim 2 recite that the thickness of the thin-medium is less than 1.0 mm, which provides a standard for ascertaining the requisite degree of “thinness”. 
	Claim 3 recites “a targetable vision system” in lines 2-3, but it is unclear what limitations are encompassed by the recitation. Does the combination of the infrared thermal camera, the thin-medium, and the slide adjustable mount constitute the “targetable vision system”? Are other limitations required to form said system? 
	Claim 5 recites “a dense pixel array” in line 3. The term “dense” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something stops/begins being considered dense/sparse, so it is unclear what is being included or excluded from the scope of the limitation.
	Claim 6 recites “a basic time-of-flight” in line 3. The term “basic” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something stops/begins being considered basic/complex, so it is unclear what is being included or excluded from the scope of the limitation.
Claim 11 recites “first attachment interface” and “second attachment interface” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the specification does not clearly link the structure, material, or acts to perform the function. Although Figs. 7B and 9 depict attachments of the thin-medium and the thermal camera, but fail to clearly depict what structure is used for providing the attachment. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-10 and 12-15 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claims 1 and 12 is as follows:
Step 1: Claims 1 and 12 are drawn to machines.
Step 2A - Prong 1: Claims 1 and 12 are drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. In particular, claims 1 and 12 recite the following limitations: 
[A1]: cause the infrared thermal camera to capture a sequence of images of the thin-medium during the exhale of the patient (Claim 1); 
[B1]: receive the sequence of images captured by the infrared thermal camera and generate a set of exhale characteristics of the exhale of the patient from the thermal signature on the thin-medium(Claim 1);
[C1]: receive a sequence of thermal images depicting a thermal distribution of the exhale on the thin-medium(Claim 12); and
[D1]: generate a representation or model of the exhale (Claim 12). 
These elements [A1]-[B1] of claim 1 and [C1]-[D1] of claim 12 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed. For example, a skilled artisan is capable of causing a camera to take images of a thin-medium and analyzing the images to find exhalation characteristics which are representative of the exhale.  
Step 2A - Prong Two: Claims 1 and 12 recite the following limitations that are beyond the judicial exception: 
[A2]: an infrared thermal camera, wherein the infrared camera is located on a side of the thin-medium that is opposite the patient (Claim 1)
 [B2]: a thin-medium composed of a material capable of maintaining a thermal signature from an exhale of a patient (Claim 1);

[C2]: a control system (Claim 1); 
[D2]: a processing unit (Claim 1);
[E2]: a thin-medium (Claim 12);
[F2]: a thermal camera configured to image projections of an exhale cross section on the thin-medium (Claim 12);
[G2]: a communication interface (Claim 12); 
[H2]: a processor (Claim 12); and
[I2]: a memory having stored thereon a set of instructions stored thereon that when executed by the processor, cause the processor to implement a step (Claim 12).
The elements [A2]-[I2] do not integrate the exception into a practical application of the exception. 
The element [A2], [B2], [E2], and [F2] do not integrate the exception into a practical application of the exception because the use of a thin medium and thermal camera for providing images of a thermal signature of an exhale is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g).
The elements [C2], [D2], [G2], [H2], and [I2] do not integrate the exception into a practical application of the exception because the elements amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claims 1 and 12 do not recite additional elements that amount to significantly more than the judicial exception itself.  Claims 1 and 12 recite the following additional elements:  
[A2]: an infrared thermal camera, wherein the infrared camera is located on a side of the thin-medium that is opposite the patient (Claim 1)
 [B2]: a thin-medium composed of a material capable of maintaining a thermal signature from an exhale of a patient (Claim 1);
[C2]: a control system (Claim 1); 
[D2]: a processing unit (Claim 1);
[E2]: a thin-medium (Claim 12);
[F2]: a thermal camera configured to image projections of an exhale cross section on the thin-medium (Claim 12);
[G2]: a communication interface (Claim 12); 
[H2]: a processor (Claim 12); and
[I2]: a memory having stored thereon a set of instructions stored thereon that when executed by the processor, cause the processor to implement a step (Claim 12).
The elements [A2]-[I2] do not amount to significantly more than the judicial exception. 
The element [A2], [B2], [E2], and [F2] do not amount to significantly more than the judicial exception because the use of a thin medium and thermal camera for providing images of a thermal signature of an exhale is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.05(g). Additionally, the elements are well-understood, routine, and conventional as evidenced by “A Novel High-Resolution Method for the Respiration Rate and Breathing Waveforms Remote Monitoring” (Vainer). Vainer discloses a thin medium and thermal camera for providing images of a thermal signature of an exhale (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraphs 1 and 5: IR camera, with its lens focused on the BSI, measures a continuous thermal film). Additionally, thermal cameras are well-understood, routine, and conventional as indicated by the Applicant’s specification (¶ [0054] discloses the use of a conventional thermal sensor). Additionally, a thin-medium is well-understood, routine, and conventional as indicated by the Applicant’s specification (¶ [0085] discloses that paper may be used as the medium material, and that it is inexpensive, easy to find, and standardized).
The elements [C2], [D2], [G2], [H2], and [I2] do not amount to significantly more than the judicial exception because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-10 depend from claim 1, and recite the same abstract idea as claim 1.  Claims 13-15 depend from claim 12, and recite the same abstract idea as claim 12. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process) except for the following limitations:
Claim 2: “a thickness of the thin-medium is less than 1.0 mm” which does not integrate the exception into a practical application of the exception and does not amount to significantly more than the judicial exception. The element is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements (see MPEP 2106.05(g)) and/or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Additionally, the element is well-understood, routine, and conventional as evidenced by Vainer which depicts a gauze bandage having a thickness less than 1.0 mm in Fig. 1. Additionally, the Applicant’s specification indicates that paper may be used as the medium material, and that it is inexpensive, easy to find, and standardized (¶ [0085]), thereby indicating its conventional nature. 
Claim 3: “a slide adjustable mount that provides a targetable vision system” does not integrate the exception into a practical application of the exception and does not amount to significantly more than the judicial exception. The element is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Additionally, the element is well-understood, routine, and conventional as evidenced by US 2019/0175012 A1 (Millar) which discloses a slide-adjustable mount which holds a chin rest and a thermal camera  (Fig. 1 and ¶¶ [0045]-[0050]; ¶ [0050] discloses the thermal sensitivity of the camera)
Claim 4: “the thin-medium is formed in planar surface or as a curved surface” does not integrate the exception into a practical application of the exception and does not amount to significantly more than the judicial exception. The element is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Additionally, the element is well-understood, routine, and conventional as evidenced by Vainer which depicts the BSI as having a curved surface (Fig. 1).
Claim 5: “the infrared thermal camera is configured to image a subset of an electromagnetic spectrum within infrared wavelengths to generate grayscale intensity values within a dense pixel array that represent temperature measurements” does not integrate the exception into a practical application of the exception and does not amount to significantly more than the judicial exception. The element is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements (see MPEP 2106.05(g)) and/or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Additionally, the element is well-understood, routine, and conventional as evidenced by Vainer which discloses a thermal camera for providing images of a thermal signature of an exhale (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraphs 1 and 5: IR camera, with its lens focused on the BSI, measures a continuous thermal film). Additionally, thermal cameras are well-understood, routine, and conventional as indicated by the Applicant’s specification (¶ [0054] discloses the use of a conventional thermal sensor).
Claim 6: “a laser transmitter and receiver, wherein the laser transmitter and receiver provide a basic time-of- flight or other distance calculation between the infrared thermal camera and the thin-medium” does not integrate the exception into a practical application of the exception and does not amount to significantly more than the judicial exception. The element is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements (see MPEP 2106.05(g)). Additionally, the element is well-understood, routine, and conventional as evidenced by paragraph [0042] of US 2019/0139300 A1 (Kirchberg). 
Claims 7 and 8: “the infrared thermal camera and thin-medium are combined into a mobile or wearable device” and “the control system and processing unit are also integrated into the mobile or wearable device” do not integrate the exception into a practical application of the exception and does not amount to significantly more than the judicial exception. The element is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Additionally, the element is well-understood, routine, and conventional as evidenced by Fig. 1 of US 2019/0175012 A1 (Millar) which depicts components integrated into a mobile system.
Claim 9: “the thin-medium includes a chemical coating to alter an ability of the thin-medium to maintain heat residuals or alter dissipative characteristics of the thin-medium” does not integrate the exception into a practical application of the exception and does not amount to significantly more than the judicial exception. The element is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Additionally, the element is well-understood, routine, and conventional as evidenced by Col. 2, line 65 to Col. 3, line 10 of US 4,945,919 A (Hattori)
Claim 10: “a Virtual Reality (VR) or Augmented Reality (AR) interface that presents audio and visual stimuli to the patient to influence their mental state and monitor changes in their respiratory response” does not integrate the exception into a practical application of the exception and does not amount to significantly more than the judicial exception. The element is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Additionally, the element is well-understood, routine, and conventional as evidenced by paragraphs [00277]-[00278] of WO 2018/218356 A1 (Aimone).
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Non-contact tidal volume measurement through thin medium thermal imaging” (Schoun). 
The applied reference has common inventors with the instant application. Based upon the earlier publication date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
With regards to claim 1, Schoun discloses a system (Figs. 1, 8, and 9) comprising: an infrared thermal camera (3. Method discloses a thermal camera), a thin-medium composed of a material capable of maintaining a thermal signature from an exhale of a patient (3. Method discloses a medium which heats up as the patient exhales and produces a cross-sectional projection of exhale volume), wherein the infrared camera is located on a side of the thin-medium that is opposite the patient (Figs. 1, 8, 9 and 3. Method depict the thermal camera on a side of the medium that opposite the patient); a control system to cause the infrared thermal camera to capture a sequence of images of the thin-medium during the exhale of the patient (4. Data acquisition and signal processing discloses the use of a FLIR A6788sc which necessarily has a control system for causing the camera to capture a sequence of images); and a processing unit to receive the sequence of images captured by the infrared thermal camera and generate a set of exhale characteristics of the exhale of the patient from the thermal signature on the thin-medium (6. Results discloses generation of volume per exhale, respiratory flow, etc. based on the images, wherein the processing is necessarily performed using a processing unit). 
With regards to claim 2, Schoun discloses a thickness of the thin-medium is less than 1.0 mm (3.2. Thin medium discloses a copy paper with a thickness of 0.1 mm). 
With regards to claim 3, Schoun discloses the infrared thermal camera, and the thin-medium are mounted within a slide adjustable mount that provides a targetable vision system (Figs. 8 depicts the medium and thermal camera being formed on a slide-adjustable mount). 
With regards to claim 4, Schoun discloses the thin-medium is formed in planar surface or as a curved surface (Figs. 1, 8, 9 depict the medium formed as a planar surfaced).
With regards to claim 5, Schoun discloses the infrared thermal camera is configured to image a subset of an electromagnetic spectrum within infrared wavelengths to generate grayscale intensity values within a dense pixel array that represent temperature measurements (4.2 Thermal imaging discloses determining thermal images (which necessarily are images of a subset of an electromagnetic spectrum) to generate thermal energy values at each pixel).
With regards to claim 7, Schoun discloses that the infrared thermal camera and thin-medium are combined into a mobile or wearable device (Fig. 8 depicts the thermal camera and thin-medium being placed on a platform, the combination of which is being interpreted to be a mobile device).
With regards to claim 12, Schoun discloses a system (Figs. 1, 8, and 9)  comprising: a thin-medium; a thermal camera configured to image projections of an exhale cross-section on the thin- medium (3. Method discloses a medium which heats up as the patient exhales and produces a cross-sectional projection of exhale volume); a communication interface coupled to the thermal camera to receive a sequence of thermal images depicting a thermal distribution of the exhale on the thin-medium (4. Data acquisition and signal processing discloses the use of a FLIR A6788sc for providing thermal images, wherein the processing unit necessarily has a communication interface for receiving the sequence of images); a processor, and a memory having stored thereon a set of instructions stored thereon that when executed by the processor (6. Results discloses generation of volume per exhale, respiratory flow, etc. based on the images, wherein the processing is necessarily performed using a processing unit and memory), cause the processor to generate a representation or model of the exhale (Figs. 10-12 disclose representations or models of the exhale).
With regards to claim 13, Schoun discloses the instructions when executed by the processor further cause the processor to generate metrics of respiratory behavior (Fig. 14 discloses generation of exhaled volume). 
With regards to claim 15, Schoun discloses the instructions when executed by the processor further cause the processor to generate two-dimensional and three-dimensional representations of the exhale cross-sections obtained by imaging the thin-medium using the thermal camera (Fig. 4 depicts a three-dimensional representation of the exhale cross-section; Fig. 2 depicts two-dimensional representations of the exhale cross section). 

Claims 1, 4-5, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Novel High-Resolution Method for the Respiration Rate and Breathing Waveforms Remote Monitoring” (Vainer). 
With regards to claim 1, Vainer discloses a system (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT) disclose a system) comprising: an infrared thermal camera (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraph 5: IR camera, with its lens focused, for the most part, on the BSI, measures a continuous thermal film being recorded in a computer memory), a thin-medium composed of a material capable of maintaining a thermal signature from an exhale of a patient (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraph 1: breathing sorption indicator (BSI) is a thin air-permeable homogenous hydrophilic material), wherein the infrared camera is located on a side of the thin-medium that is opposite the patient (Fig. 1 depicts the camera located above the BSI and on an opposite side of the patient); a control system to cause the infrared thermal camera to capture a sequence of images of the thin-medium during the exhale of the patient (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraphs 5, 7: IR camera measures a continuous thermal film being recorded in a computer memory, wherein the IR camera necessarily has a control system for implementing the recording); and a processing unit to receive the sequence of images captured by the infrared thermal camera and generate a set of exhale characteristics of the exhale of the patient from the thermal signature on the thin-medium (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraphs 5, 7, 9: IR camera software, which necessarily is run on a processing unit; RESULTS: Validation: Paragraph 2: breathing intervals were calculated). 
With regards to claim 4, Vainer discloses that the thin-medium is formed in planar surface or as a curved surface (Fig. 1 depicts the gauze bandage having a curved surface).
With regards to claim 5, Vainer discloses that the infrared thermal camera is configured to image a subset of an electromagnetic spectrum within infrared wavelengths to generate grayscale intensity values within a dense pixel array that represent temperature measurements  (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraphs 5, 7: IR camera generates a move which reflects the 2D temperature field on the open surface).
With regards to claim 12, Vainer discloses system (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT) disclose a system) comprising: a thin-medium (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraph 1: breathing sorption indicator (BSI) is a thin air-permeable homogenous hydrophilic material); a thermal camera configured to image projections of an exhale cross-section on the thin- medium (Fig. 1 depicts the camera located above the BSI and on an opposite side of the patient); a communication interface coupled to the thermal camera to receive a sequence of thermal images depicting a thermal distribution of the exhale on the thin-medium  (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraphs 5, 7: IR camera measures a continuous thermal film being recorded in a computer memory, wherein the computer necessarily has a communication interface for receiving the recording); a processor, and a memory having stored thereon a set of instructions stored thereon that when executed by the processor (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraphs 5, 7 disclose a computer memory and computer), cause the processor to generate a representation or model of the exhale  (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraphs 5, 7: IR camera software permits plotting the time dependence of temperature at any chosen points in obtained frames; also see Fig. 7).
With regards to claim 13, Vainer discloses that the instructions when executed by the processor further cause the processor to generate metrics of respiratory behavior (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraphs 5, 7: IR camera software permits plotting the time dependence of temperature at any chosen points in obtained frames). 
With regards to claim 15, Vainer discloses the instructions when executed by the processor further cause the processor to generate two-dimensional and three-dimensional representations of the exhale cross-sections obtained by imaging the thin-medium using the thermal camera (Fig. 8(c) depicts a three-dimensional representation of the exhale cross-section because it depicts the X-Y coordinates of the pixels of thermogram as well as the intensity of the pixels; Fig. 7 depicts a two-dimension representation of the exhale cross-section because it is a temperature indication of a point of the exhale cross-section depicted over time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schoun, as applied to claim 1 above, and further in view of US 2019/0139300 A1 (Kirchberg).
With regards to claim 6, Schoun is silent regarding the distance between the IR camera and BSI is, how it’s determined, and whether the system comprises a laser transmitter and receiver, wherein the laser transmitter and receiver provide a basic time-of- flight or other distance calculation between the infrared thermal camera and the thin-medium.
In a system reasonably pertinent to the problem of capturing thermal images of a user (¶ [0042] of Kirchberg), Kirchberg discloses a system comprising an infra-red camera which may image a medical scene, and the sensors may include other depth sensing devices such as a LIDAR device that measures the distance to a target by illuminating the target with a pulse light and then measuring the reflective pulses (¶ [0042]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal camera of Schoun to incorporate a depth sensing device as taught by Kirchberg. The motivation would have been to provide a more accurate and complete analysis of the IR image. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vainer, as applied to claim 7 above, and further in view of US 2019/0175012 A1 (Millar).

With regards to claim 8, the above combination is silent with regards to whether the control system and processing unit are also integrated into the mobile or wearable device.
In a system reasonably pertinent to the problem of capturing thermal images reflective of a body part (Abstract of Millar), Millar discloses a computer 108 connected to the camera and configured to process data, wherein the connection forms the components into a “device” (Fig. 1, ¶ [0049]). Fig. 1 depicts the computer 108 being mobile because it is capable of being moved. All of the components depicted in Fig. 1 are being considered to be in a mobile device because all of the components are capable of being moved. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensing system of Schoun to incorporate that it is in a mobile device as taught by Millar. The motivation would have been to increase the usability of the system and allow for the system to be moved to different locations depending on where the subject is being examined. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schoun, as applied to claim 1 above, and further in view of US 4,945,919 A (Hattori)
With regards to claim 9, Schoun is silent regarding whether the thin-medium includes a chemical coating to alter an ability of the thin-medium to maintain heat residuals or alter dissipative characteristics of the thin-medium. 
In the same field of endeavor of monitoring thermal exhalation characteristics, Hattori discloses applying a coating of a foamed material to a liquid crystal sheet to improve heat retention characteristics (Col. 2, line 65 to Col. 3, line 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium of Schoun to incorporate a foam coating as taught by Hattori to improve the heat retention characteristics (Col. 2, line 65 to Col. 3, line 10 of Hattori). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schoun, as applied to claim 1 above, and further in view of WO 2018/218356 A1 (Aimone). 
With regards to claim 10, Schoun is silent with regards to a Virtual Reality (VR) or Augmented Reality (AR) interface that presents audio and visual stimuli to the patient to influence their mental state and monitor changes in their respiratory response.
In a related system for monitoring breathing, Aimone discloses a Virtual Reality (VR) or Augmented Reality (AR) interface that presents audio and visual stimuli to the patient to influence their mental state and monitor changes in their respiratory response (¶ [00277-00278]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schoun to incorporate a Virtual Reality (VR) or Augmented Reality (AR) interface that presents audio and visual stimuli to the patient to influence their mental state and monitor changes in their respiratory response as taught by Aimone to provide a more complete diagnostic analysis of the patient. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schoun, as applied to claim 1 above, and further in view of US 2017/0095157 (Tzvieli) and US 2019/0274621 A1 (Kim).
With regards to claim 14, Schoun is silent with regards whether the metrics include reconstruction of exhale flows to obtain tidal volume estimates, identification of a separation between nose and mouth exhale flows to measure nose/mouth distribution, and both velocity and strength of exhale flows.
In the same field of endeavor of monitoring thermal characteristics of breathing (Abstract of Tzvieli), Tzvieli discloses a thermal camera located outside the exhale streams of the mouth and/or nostril (¶ [0313]) which is configured to measure reconstruction of exhale flows to obtain tidal volume estimates (¶ [0328]), identification of a separation between nose and mouth exhale flows to measure nose/mouth distribution (¶ [0317]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schoun to incorporate that it determines the tidal volume and nose/mouth distribution as taught by Tzvieli. The motivation would have been to provide a more complete diagnostic analysis of the patient. 
In the same field of endeavor of monitoring thermal characteristics of breathing (¶ [0001] of Kim), Kim discloses an infrared camera for providing an image of an exhalation (¶ [0026]), and calculating both velocity and strength of exhale flows (¶ [0027] discloses determination of a percentage (i.e., a strength) of an air current; ¶ [0051] discloses determination of shape and speed of an air current). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schoun to incorporate that it determines the strength and speed of exhale flow as taught by Kim. The motivation would have been to provide a more complete diagnostic analysis of the patient. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vainer.
With regards to claim 2, Vainer discloses that the BSI is thin, air-permeable, and has the ability to reflect temperature fluctuations (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraphs 1, 4). Vainer suggests that a lighter and more comfortable mask is preferable (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraph 1). 
The thickness of the BSI would depend upon the desired lightness, comfort, and thermally-responsive characteristics.  As such, the thickness is a results-effective variable that would have been optimized through routine experimentation based on the desired lightness, comfort, and thermally-responsive characteristics.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the thickness to be less than 1.0 mm so as to obtain the desired lightness, comfort, and thermally-responsive characteristics 
Alternatively or additionally, claim 2 would have been obvious in view of the combination since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04).

Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vainer, as applied to claim 1 above, and further in view of US 2019/0175012 A1 (Millar).
With regards to claim 3, Vainer discloses that it is possible to fix the contactless BSI in a wire frame that leans on the patient’s shoulders (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraph 2). 
However, Vainer fails to disclose that the infrared thermal camera, and the thin-medium are mounted within a slide adjustable mount that provides a targetable vision system.
In a system reasonably pertinent to the problem of capturing thermal images reflective of a body part (Abstract of Millar), Millar discloses a slide-adjustable mount which holds a chin rest and a thermal camera  (Fig. 1 and ¶¶ [0045]-[0050]; ¶ [0050] discloses the thermal sensitivity of the camera). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame for holding the contactless BSI of Vainer to incorporate the slide-adjustable mount for holding the thermal camera as taught by Millar. The motivation would have been to provide a system which allows for the camera to be moved and angled in relation to the object of interest (¶ [0049] of Millar). 

With regards to claim 7, Vainer discloses that it is possible to fix the contactless BSI in a wire frame that leans on the patient’s shoulders (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraph 2). 
However, Vainer is silent with regards to the infrared thermal camera and thin medium are combined into a mobile or wearable device. 
In a system reasonably pertinent to the problem of capturing thermal images reflective of a body part (Abstract of Millar), Millar discloses system which comprises a mount which holds a chin rest and a thermal camera  (Fig. 1 and ¶¶ [0045]-[0050]; ¶ [0050] discloses the thermal sensitivity of the camera; Fig. 1 depicts the system having the ability to be mobile). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame for holding the contactless BSI of Vainer to incorporate the slide-adjustable mount for holding the thermal camera as taught by Millar. The motivation would have been to provide a system which allows for the camera to be moved and angled in relation to the object of interest (¶ [0049] of Millar). 

With regards to claim 8, the above combination is silent with regards to whether the control system and processing unit are also integrated into the mobile or wearable device.
In a system reasonably pertinent to the problem of capturing thermal images reflective of a body part (Abstract of Millar), Millar discloses a computer 108 connected to the camera and configured to process data, wherein the connection forms the components into a “device” (Fig. 1, ¶ [0049]). Fig. 1 depicts the computer 108 being mobile because it is capable of being moved. All of the components depicted in Fig. 1 are being considered to be in a mobile device because all of the components are capable of being moved. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensing system of Vainer to incorporate that it is in a mobile device as taught by Millar. The motivation would have been to increase the usability of the system and allow for the system to be moved to different locations depending on where the subject is being examined. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vainer, as applied to claim 1 above, and further in view of US 2019/0139300 A1 (Kirchberg).
With regards to claim 6, Vainer discloses that the IR camera has its lens focused on the BSI (MATERIALS AND METHODS: Sorption-Enhanced Infrared Thermography (SEIRT): Paragraph 5). 
However, Vainer is silent regarding the distance between the IR camera and BSI is, how it’s determined, and whether the system comprises a laser transmitter and receiver, wherein the laser transmitter and receiver provide a basic time-of- flight or other distance calculation between the infrared thermal camera and the thin-medium.
In a system reasonably pertinent to the problem of capturing thermal images of a user (¶ [0042] of Kirchberg), Kirchberg discloses a system comprising an infra-red camera which may image a medical scene, and the sensors may include other depth sensing devices such as a LIDAR device that measures the distance to a target by illuminating the target with a pulse light and then measuring the reflective pulses (¶ [0042]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IR camera of Vainer to incorporate a depth sensing device as taught by Kirchberg. The motivation would have been to provide a more accurate and complete analysis of the IR image. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vainer, as applied to claim 1 above, and further in view of US 4,945,919 A (Hattori)
With regards to claim 9, Vainer is silent regarding whether the thin-medium includes a chemical coating to alter an ability of the thin-medium to maintain heat residuals or alter dissipative characteristics of the thin-medium. 
In the same field of endeavor of monitoring thermal exhalation characteristics, Hattori discloses applying a coating of a foamed material to a liquid crystal sheet to improve heat retention characteristics (Col. 2, line 65 to Col. 3, line 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BSI of Vainer to incorporate a foam coating as taught by Hattori to improve the heat retention characteristics (Col. 2, line 65 to Col. 3, line 10 of Hattori). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vainer, as applied to claim 1 above, and further in view of WO 2018/218356 A1 (Aimone). 
With regards to claim 10, Vainer is silent with regards to a Virtual Reality (VR) or Augmented Reality (AR) interface that presents audio and visual stimuli to the patient to influence their mental state and monitor changes in their respiratory response.
In a related system for monitoring breathing, Aimone discloses a Virtual Reality (VR) or Augmented Reality (AR) interface that presents audio and visual stimuli to the patient to influence their mental state and monitor changes in their respiratory response (¶ [00277-00278]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vainer to incorporate a Virtual Reality (VR) or Augmented Reality (AR) interface that presents audio and visual stimuli to the patient to influence their mental state and monitor changes in their respiratory response as taught by Aimone to provide a more complete diagnostic analysis of the patient. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vainer, as applied to claim 1 above, and further in view of US 2017/0095157 (Tzvieli) and US 2019/0274621 A1 (Kim).
With regards to claim 14, Vainer is silent with regards whether the metrics include reconstruction of exhale flows to obtain tidal volume estimates, identification of a separation between nose and mouth exhale flows to measure nose/mouth distribution, and both velocity and strength of exhale flows.
In the same field of endeavor of monitoring thermal characteristics of breathing (Abstract of Tzvieli), Tzvieli discloses a thermal camera located outside the exhale streams of the mouth and/or nostril (¶ [0313]) which is configured to measure reconstruction of exhale flows to obtain tidal volume estimates (¶ [0328]), identification of a separation between nose and mouth exhale flows to measure nose/mouth distribution (¶ [0317]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vainer to incorporate that it determines the tidal volume and nose/mouth distribution as taught by Tzvieli. The motivation would have been to provide a more complete diagnostic analysis of the patient. 
In the same field of endeavor of monitoring thermal characteristics of breathing (¶ [0001] of Kim), Kim discloses an infrared camera for providing an image of an exhalation (¶ [0026]), and calculating both velocity and strength of exhale flows (¶ [0027] discloses determination of a percentage (i.e., a strength) of an air current; ¶ [0051] discloses determination of shape and speed of an air current). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vainer to incorporate that it determines the strength and speed of exhale flow as taught by Kim. The motivation would have been to provide a more complete diagnostic analysis of the patient. 


No Prior Art Rejections of Claim 11
	There are no prior art rejections of claim 11. The prior art does not teach or suggest “an infrared camera located on a side of the thin-medium that is opposite the patient” of claim 1 in combination with “a head-mounted mask wearable by the patient, wherein the head-mounted mask includes a first attachment interface to secure the thin medium and a second attachment interface to secure the infrared thermal camera” of claim 11. 
	“Non-contact tidal volume measurement through thin medium thermal imaging” (Schoun) discloses a chin rest (4.1 Experimental Parameters) but fails to disclose a head-mounted mask wearable by the patient, wherein the head-mounted mask includes a first attachment interface to secure the thin medium and a second attachment interface to secure the infrared thermal camera. 
US 2017/0095157 (Tzvieli) discloses a head-mounted mask wearable by the patient (Fig. 15), wherein the head-mounted mask includes an attachment interface to secure the infrared thermal camera (Fig. 15 depicts thermal cameras attached to the mask). However, Tzvieli is silent regarding whether the head-mounted mask includes an attachment to a thin-medium, wherein the thermal camera located on a side of the thin-medium that is opposite the patient.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792